Mr. Presiding Justice Eldredge delivered the opinion of the court. 5. Railroads, § 647*—when failure to warn not proximate cause of injury. The failure to sound warning signals upon the approach of a freight train slowly backing towards a public crossing is not the proximate cause of an injury to one attempting to drive over the crossing in front of the approaching train, where he had known for two blocks back that the train was approaching the crossing. 6. Railroads, § 678*—when contributory negligence to cross in front of approaching train. One who has knowledge of the approach of a freight train which is slowly backing towards a public crossing, not only as a result of his own observation but also because of warnings by a crossing flagman and by a brakeman on the next to the rear car, and attempts to cross, does not exercise due care, and is guilty of contributory negligence.